Citation Nr: 0511917	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  
He served in the Republic of Vietnam from November 1969 to 
April 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In this decision, the RO denied entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).

The veteran provided testimony at a September 2004 hearing 
before a traveling Veterans Law Judge (VLJ) from the Board, 
sitting at the RO.  The VLJ that conducted this hearing will 
make the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

A review of the record in this case reflects that a current 
diagnosis of PTSD has been made.  At his hearing in September 
2004, the veteran provided a statement from the VA Outpatient 
Clinic in Boston dated in September 2004, signed by a staff 
psychiatrist and noting that the veteran has been treated 
there since August 2001 for PTSD.  

The veteran has claimed that his current PTSD is a result of 
a number of stressors he experienced during his service in 
Vietnam.  In June 2003, the veteran was provided a detailed 
"Post Traumatic Stress Disorder Questionnaire" to complete.  
The RO has attempted to verify many of his claimed stressors 
through the U. S. Armed Forces Center for Research of Unit 
Records (Center).  In October 2003, the Center responded that 
the veteran had provided insufficient information from which 
to do research, specifically, he failed to provide the dates 
of the claimed incidents and that incidents involving 
Vietnamese civilians were not normally found in the 
combat/unit records.  He was informed of this response in the 
Supplemental Statement of the Case (SSOC) issued in February 
2004.  

At his Board hearing in September 2004, the veteran provided 
information on additional stressors.  He claimed to have 
witnessed the death of a fellow soldier, apparently while on 
patrol, due to an explosion of a "clay mine."  He provided 
the name of this soldier and reported his death had occurred 
in December 1969.  In addition, he testified that his 
assigned base camp had been under mortar attack and had been 
overrun by the enemy during a two day battle.  He failed to 
provide any dates for these attacks.  He has at various times 
in the record identified this base camp as located at Phan 
Thuong, Pleiku, and Kontum, Vietnam.  He also alleged that he 
had been assigned to the 25th Infantry Division.

The Board finds that the veteran's testimony and his military 
records have provided sufficient detail that a second request 
to the Center to verify these new stressors should be made.  
In addition, as the veteran has claimed that his base camp 
was under attack, the appropriate unit Operational Reports - 
Lessons Learned (OR-LLs) and unit and organizational 
histories should be requested.  On remand, VA should provide 
the Center with information regarding the veteran's alleged 
stressor in December 1969 and his service personnel records, 
and request that the stressor be verified.

Finally, the veteran testified that he had received treatment 
for his psychiatric disorder beginning in 1973 at the VA 
Medical Center (VAMC) in New York, New York.  A review of the 
claims file reveals that the RO requested VA treatment 
records dated from 1971 to "the present" from this VAMC in 
1995.  The VAMC responded in October 1995 with copies of VA 
Hospital Summaries first dated in August 1979.  The response 
did not indicate whether any outpatient treatment records 
were available.  On remand, the VAMC should again be 
contacted and requested to submit all treatment records, 
inpatient and outpatient, dated from 1973 to the present.  If 
these records no longer exist or otherwise are unavailable, 
the VAMC should be requested to provide such an answer for 
the record.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Contact the VAMC in New York, New 
York, and request copies of all of the 
veteran's inpatient and outpatient 
treatment dated from 1973 to the present 
time.  If these records do not exist or 
are no longer available, the VAMC should 
be requested to provide a statement to 
this effect for the record.  In addition, 
contact the VAMC in Boston, Massachusetts 
and request copies of the veteran's 
inpatient and outpatient treatment 
records dated from February 2004 to the 
present time.  All evidence and/or 
responses should be incorporated into the 
veteran's claim file.

2.  Advise the veteran to submit a 
specific and detailed statement 
describing his alleged stressors of the 
death of a fellow soldier in December 
1969 and the mortar and enemy attacks on 
his base camp in Vietnam.  He should be 
informed that specific dates, locations, 
circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify his 
stressors.  All responses should be 
associated with the claims file.

3.  The AOJ should contact the U. S. 
Armed Services Center for Research of 
Unit Records and request that they 
attempt to verify the veteran's alleged 
in-service stressors, including, but not 
limited to:  1) witnessing the death of a 
fellow soldier (name: J.R.) in December 
1969 who was killed by the explosion of a 
"clay mine" (Claymore mine?); and 2) 
being subjected to enemy mortar fire and 
a two day battle where his base camp was 
overrun by the enemy.  He has at various 
times claimed this base camp to be 
located at "Phan Thuong", "Pleiku", or 
"Kontum", Vietnam.  He has also claimed 
to have been assigned to the 25th 
Infantry Division while serving in 
Vietnam.  His service personnel records 
indicate that he was assigned to Company 
C, 43rd Signal Battalion from November 
1969 to March 1970 and to the 175th 
Signal Company, 43rd Signal Battalion 
from March to April 1970.

The Center should also be requested to 
provide any available Operational Reports 
- Lessons Learned (OR-LLs) and unit and 
organizational histories for the two 
units listed on the veteran's service 
personnel records. 

The Center should be provided with copies 
of all appropriate documentation, to 
include the veteran's service personnel 
records.  Its response and any evidence 
provided should be incorporated into the 
claims file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the AOJ 
should make a determination on whether 
any alleged in-service stressors are 
corroborated by the evidence of record.  
The AOJ should make a written report for 
the record on its determination of 
whether any additional in-service 
stressors have been corroborated and 
provide the psychiatric examiner 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.  In making these 
determinations, the AOJ should determine 
whether the application of the provisions 
at 38 U.S.C.A. § 5107(b) (West 2002) and 
38 C.F.R. § 3.102 (2004) (reasonable 
doubt); and 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f)(1) (circumstances of 
combat) are appropriate.  

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.  The purpose of this 
examination is to determine the existence 
and etiology of any PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  Accompanying these instructions 
should be a determination by the AOJ if 
the record has verified any claimed 
stressors.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the AOJ as verified by the 
record.  The examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  The examiner should also 
provide a rationale that considers the 
veteran's conflicting description of his 
military service and alleged stressors, 
specifically, his report on VA 
psychiatric examination in September 1999 
of his Vietnam service and lack of memory 
of any specific stressor from Vietnam.  
Also, the examiner should discuss the 
relationship of the veteran's noted 
history of physical abuse by his father 
during childhood to any current diagnosis 
of PTSD.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

6.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the AOJ should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
AOJ should implement corrective 
procedures.  

7.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  In 
addition, the AOJ should determine 
whether the provisions of 38 U.S.C.A. 
§ 5107(b) (West 2002) and 38 C.F.R. 
§ 3.102 (2004) (reasonable doubt); and 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f)(1) (circumstances of combat) 
are applicable to the claim for service 
connection for PTSD.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2002).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



